Case 14-41587   Doc   Filed 10/25/19   Entered 10/25/19 14:59:58   Desc Main
                          Document     Page 1 of 5
Case 14-41587   Doc   Filed 10/25/19   Entered 10/25/19 14:59:58   Desc Main
                          Document     Page 2 of 5
Case 14-41587   Doc   Filed 10/25/19   Entered 10/25/19 14:59:58   Desc Main
                          Document     Page 3 of 5
Case 14-41587   Doc   Filed 10/25/19   Entered 10/25/19 14:59:58   Desc Main
                          Document     Page 4 of 5
Case 14-41587   Doc   Filed 10/25/19   Entered 10/25/19 14:59:58   Desc Main
                          Document     Page 5 of 5




                                0123
